UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4012



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE ALLEN FLETCHER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-02-8)


Submitted:   May 7, 2003                    Decided:    May 21, 2003


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard W. Westling, New Orleans, Louisiana; Keith Alan Williams,
Greenville, North Carolina, for Appellant. Frank D. Whitney, United
States Attorney, Anne M. Hayes, Assistant United States Attorney,
Christine Witcover Dean, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Allen Fletcher seeks to appeal the district court’s

orders denying his motion for a continuance and denying the motion

for reconsideration. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The orders Fletcher seeks to appeal are neither final orders nor

appealable interlocutory or collateral orders. See, e.g., Flanagan

v. United States, 465 U.S. 259, 263 (1984); United States v.

MacDonald, 435 U.S. 850, 857-58 n.6 (1978). Accordingly, we dismiss

the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2